Citation Nr: 0931522	
Decision Date: 08/21/09    Archive Date: 09/02/09

DOCKET NO.  06-17 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to a rating in excess of 20 percent prior to June 
5, 2006, in excess of 30 percent prior to November 6, 2006, 
and in excess of 40 percent after November 6, 2006, for 
uveitis and secondary glaucoma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from 
August 1953 to August 1956.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2005 rating decision by the 
Columbia, South Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  In August 2008, the 
Veteran testified at a personal hearing before the 
undersigned Veterans Law Judge.  A copy of the transcript of 
that hearing is of record.  The issue on appeal was remanded 
for additional development in October 2008.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issue addressed in this decision was 
obtained.

2.  Uveitis was manifested by corrected visual acuity of 
20/40, right eye, and 20/40, left eye, prior to June 5, 2006, 
corrected visual acuity of 20/80, right eye, and 20/60, left 
eye, prior to November 6, 2006, and corrected visual acuity 
of 20/70, right eye, and 20/40, left eye, with uveitis in an 
active phase after November 6, 2006.


CONCLUSION OF LAW

The criteria of a rating in excess of 20 percent prior to 
June 5, 2006, in excess of 30 percent prior to November 6, 
2006, and in excess of 40 percent after November 6, 2006, for 
uveitis and secondary glaucoma have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 4.75, 4.84a, Diagnostic Code 6000 (prior to December 10, 
2008).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (hereinafter "the Court") have 
been fulfilled by information provided to the Veteran by 
correspondence dated in April 2005, June 2005, January 2006, 
and November 2008.  Those letters notified the Veteran of 
VA's responsibilities in obtaining information to assist in 
completing his claim and identified the Veteran's duties in 
obtaining information and evidence to substantiate his claim.  
(See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson 
(Mayfield II), 20 Vet. App. 537 (2006).  The Board also notes 
that 38 C.F.R. § 3.159 was recently revised, effective May 
30, 2008, removing the sentence in subsection (b)(1) stating 
that VA will request the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  73 Fed. 
Reg. 23,353-23,356 (Apr. 30, 2008).  

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  An additional notice as 
to these matters was provided in March 2006.  

For an increased-compensation claim, the VCAA requires VA to 
notify the claimant that to substantiate a claim, the medical 
or lay evidence must show a worsening or increase in severity 
of the disability, and the effect that such worsening or 
increase has on the claimant's employment and daily life.  
See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  An additional notice 
as to these matters was provided in November 2008.  His claim 
was re-adjudicated in a June 2009 supplemental statement of 
the case.

The notice requirements pertinent to the issue on appeal have 
been met and all identified and authorized records relevant 
to the matter have been requested or obtained.  The Veteran 
was specifically requested to provide additional information 
as to his recent medical treatment by correspondence dated in 
November 2008 and to provide VA authorization to obtain any 
non-VA treatment records, but he did not respond.  It is also 
significant to note that he testified in August 2008 that he 
was awarded Social Security Administration (SSA) disability 
benefits in 1975 and that the award was based upon a back 
disability.  He stated his eye disability was not considered 
in that determination.  The Board finds that further attempts 
to obtain additional evidence would be futile.  Although the 
April 2009 VA examination report did not address matters 
specifically requested in an October 2008 remand order for 
evaluation of glaucoma, the examiner stated there was no 
present clinical evidence of glaucoma.  The examiner also 
noted a review of additional VA treatment records dated from 
November 2007 to January 2008, but there is no indication 
that these records include any additional information 
relevant to the present appeal.  The April 2009 examination 
was conducted by a physician and appears to be adequate for 
VA rating purposes.  Therefore, the Board finds the available 
medical evidence is sufficient for an adequate determination.  
There has been substantial compliance with all pertinent VA 
law and regulations and to move forward with the claim would 
not cause any prejudice to the appellant.

Increased Rating Claim
Pertinent Laws and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155(West 2002); 38 C.F.R. § 4.1 (2008).

The Court has held that a claimant may experience multiple 
distinct degrees of disability that might result in different 
levels of compensation from the time the increased rating 
claim was filed until a final decision is made.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  Separate compensable 
evaluations may be assigned for separate periods of time if 
such distinct periods are shown by the competent evidence of 
record during the appeal, a practice known as "staged" 
ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999).

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2008).  

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 
Vet. App. 204, 207-08 (1994).  Evaluation of disabilities 
based upon manifestations not resulting from service-
connected disease or injury and the pyramiding of ratings for 
the same disability under various diagnoses is prohibited.  
38 C.F.R. § 4.14 (2008).

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7 (2008).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The United States Court of Appeals for the 
Federal Circuit (Federal Circuit) has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  VA is free to favor 
one medical opinion over another provided it offers an 
adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 
429 (1995).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 4.3 (2008).

During the pendency of this appeal, the regulations for eye 
and vision disabilities were amended for applications 
received on or after December 10, 2008.  See 73 Fed. Reg. 
66,543 (Nov. 10, 2008).  Where the law or regulations 
governing a claim are changed while the claim is pending the 
version most favorable to the claimant applies (from the 
effective date of the change), absent congressional intent to 
the contrary.  In this case, administrative determinations 
clearly specify that the revised regulations are only to be 
applied for applications for benefits received after December 
10, 2008.  As the Veteran's application was received in 
January 2005, no rating changes may be made based upon the 
new rating criteria. 

VA regulations prior to December 10, 2008, provided that 
ratings on account of visual impairments are, when 
practicable, to be based only on examination by specialists.  
Such special examinations should include uncorrected and 
corrected central visual acuity for distance and near with 
record of the refraction.  Snellen's test type or its 
equivalent will be used.  Mydriatics should be routine, 
except when contraindicated.  Funduscopic and 
ophthalmological findings must be recorded.  The best distant 
vision obtainable after best correction by glasses will be 
the basis of rating, except in cases of keratoconus in which 
contact lenses are medically required.  Also, if there exists 
a difference of more than 4 diopters of spherical correction 
between the two eyes, the best possible visual acuity of the 
poorer eye without glasses, or with a lens of not more than 4 
diopters difference from that used with the better eye will 
be taken as the visual acuity of the poorer eye.  When such a 
difference exists, close attention will be given to the 
likelihood of congenital origin in mere refractive error.  
38 C.F.R. § 4.75 (prior to December 10, 2008).

6000
Uveitis
 
6001
Keratitis
 
6002
Scleritis
 
6003
Iritis
 
6004
Cyclitis
 
6005
Choroiditis
 
6006
Retinitis
 
6007
Hemorrhage, intra-ocular, recent
 
6008
Retina, detachment of
 
6009
Eye, injury of, unhealed:
Rating

The above disabilities (Diagnostic Codes 
6000-6009), in chronic form, are to be rated 
from 10 percent to 100 percent for 
impairment of visual acuity or field loss, 
pain, rest-requirements, or episodic 
incapacity, combining an additional rating 
of 10 percent during continuance of active 
pathology. Minimum rating during active 
pathology
10
38 C.F.R. § 4.84a, Diagnostic Codes 6000-6009 (prior to 
December 10, 2008).

601
2
Glaucoma, congestive or inflammatory:
Ratin
g

Frequent attacks of considerable duration; during 
continuance of actual total disability
100

Or, rate as iritis, diagnostic Code 6003.
601
3
Glaucoma, simple, primary, noncongestive:
Ratin
g

Rate on impairment of visual acuity or field loss.
10

Minimum rating

38 C.F.R. § 4.84a, Diagnostic Codes 6012, 6013 (prior to 
December 10, 2008).

Impairment of Central Visual Acuity
6061
Anatomical loss of both eyes
1001
6062
No more than light perception in both eyes    
1001
6063
Anatomical loss of 1 eye: 1 
In the other eye 5/200 (1.5/60) 
In the other eye 10/200 (3/60) 
In the other eye 15/200 (4.5/60) 
In the other eye 20/200 (6/60) 
In the other eye 20/100 (6/30) 
In the other eye 20/70 (6/21) 
In the other eye 20/50 (6/15) 
In the other eye 20/40 (6/12)
100 
90 
80 
70 
60 
60 
50 
40
6064
  
No more than light perception in one eye: 1 
In the other eye 5/200 (1.5/60) 
In the other eye 10/200 (3/60) 
In the other eye 15/200 (4.5/60) 
In the other eye 20/200 (6/60) 
In the other eye 20/100 (6/30) 
In the other eye 20/70 (6/21) 
In the other eye 20/50 (6/15) 
In the other eye 20/40 (6/12)
100 
90 
80 
70 
60 
50 
40 
30
6065
  
Vision in one eye 5/200: 
In the other eye 5/200 (1.5/60): 1 
In the other eye 10/200 (3/60) 
In the other eye 15/200 (4.5/60) 
In the other eye 20/200 (6/60) 
In the other eye 20/100 (6/30) 
In the other eye 20/70 (6/21) 
In the other eye 20/50 (6/15) 
In the other eye 20/40 (6/12)
100 
90 
80 
70 
60 
50 
40 
30

6066
Visual acuity in one eye 10/200 (3/60) or better: 

Vision in one eye 10/200 (3/60): 
In the other eye 10/200 (3/60) 
In the other eye 15/200 (4.5/60) 
In the other eye 20/200 (6/60) 
In the other eye 20/100 (6/30) 
In the other eye 20/70 (6/21) 
In the other eye 20/50 (6/15) 
In the other eye 20/40 (6/12)
90 
80 
70 
60 
50 
40 
30

Vision in one eye 15/200 (4.5/60): 
In the other eye 15/200 (4.5/60) 
In the other eye 20/200 (6/60) 
In the other eye 20/100 (6/30) 
In the other eye 20/70 (6/21) 
In the other eye 20/50 (6/15) 
In the other eye 20/40 (6/12)

80 
70 
60 
40 
30 
20

Vision in one eye 20/200 (6/60): 
In the other eye 20/200 (6/60) 
In the other eye 20/100 (6/30) 
In the other eye 20/70 (6/21) 
In the other eye 20/50 (6/15) 
In the other eye 20/40 (6/12)
70 
60 
40 
30 
20

Vision in one eye 20/100 (6/30): 
In the other eye 20/100 (6/30) 
In the other eye 20/70 (6/21) 
In the other eye 20/50 (6/15) 
In the other eye 20/40 (6/12)
50 
30 
20 
10

Vision in one eye 20/70 (6/21): 
In the other eye 20/70 (6/21) 
In the other eye 20/50 (6/15) 
In the other eye 20/40 (6/12)
30 
20 
10

Vision in one eye 20/50 (6/15): 
In the other eye 20/50 (6/15) 
In the other eye 20/40 (6/12)
10 
10

Vision in one eye 20/40 (6/12): 
In the other eye 20/40 (6/12)

0
Footnote: 
1 Review for entitlement to special monthly compensation 
under 38 CFR 3.350.
38 C.F.R. § 4.79, Diagnostic Codes 6061-6066 (essentially 
unchanged before and after December 10, 2008).

In this case, service treatment records show the Veteran was 
hospitalized after awakening with photophobia in December 
1954.  Diagnoses of severe right eye uveitis and severe right 
eye secondary glaucoma were provided.  An October 1955 report 
noted a diagnosis of right eye scleritis.  

Service connection was established for bilateral uveitis in a 
February 1959 rating decision.  In correspondence dated in 
January 2005 the Veteran requested entitlement to an 
increased rating for his eye disorder and glaucoma.  

VA treatment records dated from February 2004 included 
diagnoses of suspect primary open angle glaucoma and 
bilateral hypertensive retinopathy.  A January 2004 private 
medical treatment report noted well-controlled ocular 
hypertension.

On VA examination in May 2005 the Veteran complained of 
intermittent redness and irritation of the eyes which 
occurred approximately three times per year and was onset 
approximately four to five years earlier.  It was noted he 
took medication for glaucoma and that a diagnosis of diabetes 
mellitus had been provided seven to eight years earlier.  
Other than some occasional blurry vision, the Veteran denied 
decreased vision, distorted vision, diplopia, visual field 
defect, watering eyes, or swelling of the eyes.  An 
examination revealed corrected visual acuity at distance of 
20/30-2, right eye, and 20/40, left eye, and corrected near 
visual acuity of 20/40, right eye, and 20/40, left eye.  A 
Goldmann visual field test was normal.  Intraocular pressure 
was 18 in both eyes.  The diagnoses included intermittent eye 
redness and irritation likely due to uveitis and suspected 
glaucoma based upon a presumed history of elevated 
intraocular pressure in the eyes.  There was no evidence of 
diabetic retinopathy.

VA treatment records dated in September 2005 noted primary 
open angle glaucoma was suspect with ocular hypertension in 
the past, but that recent Humphrey visual field (hvf) studies 
were not consistent with glaucomatous appearance.  A 
September 2005 private medical treatment report noted 
corrected visual acuity of 20/30-1 and 20/30+.  A March 2006 
VA treatment report revealed corrected visual acuity of 
20/70, right eye, and 20/50, left eye.  VA examination in 
June 2006 revealed normal visual fields in each eye.  An 
August 2006 treatment report noted corrected visual acuity of 
corrected visual acuity of 20/40, right eye, and 20/40, left 
eye.  A treatment report dated November 6, 2006, noted 
corrected visual acuity of 20/80, right eye, and 20/60-2, 
left eye.  Following the examination, the diagnoses included 
granulomatous anterior uveitis to the right eye and elevated 
intra-ocular pressure secondary to uveitis.  

A November 9, 2006, VA treatment report noted corrected 
visual acuity of 20/70, right eye, and 20/50-2, left eye.  
The diagnoses included recurrent anterior uveitis to the 
right eye (several times per year since 1953) and 
occasionally to the left eye and primary open angle glaucoma 
versus ocular hypertension.  A November 22, 2006, report 
noted corrected visual acuity of 20/60, right eye, and 20/50, 
left eye.  A December 2006 report revealed corrected visual 
acuity of 20/60, right eye, and 20/50-2, left eye.  A 
February 2007 report revealed corrected visual acuity of 
20/50, right eye, and 20/30-2, left eye.  It was noted that 
the current flare of recurrent anterior uveitis began four 
months earlier.  

An April 2009 VA examination report noted that a review of 
the Veteran's claims file revealed episodes of high ocular 
pressure that seemed to correspond with steroid treatment for 
uveitis, including an extended period from November 2007 to 
January 2008, which resumed to pretreatment ranges upon 
resolution of the uveitis.  On examination the Veteran 
complained of episodes of redness, pain, sensitivity to 
light, and watering of the eyes since 1953, which seemed to 
recur approximately six times per year and which varied 
between the right and left eye and lasted approximately five 
to ten days.  He reported his vision was declining in the 
right eye greater than the left despite wearing spectacles.  

The examiner noted corrected visual acuity at both distant 
and near of 20/70 in the right eye and of 20/40 in the left 
eye.  Uncorrected distant and near visual acuity was 20/800, 
in the right eye, and 20/400, in the left eye.  The corrected 
vision was with a distance refraction of +2.00 sphere to the 
right eye and a distance refraction 0f +2.25 +0.25 x 140 and 
+2.50 spherical diopters added for near acuity testing in the 
left eye.  The diagnoses included uveitis, visually 
significant cataracts in both eyes, hyperopia with 
astigmatism, and presbyopia.  It was noted that there was 
evidence of long-term bouts of inflammation in the right eye 
greater than the left and bouts of elevated intraocular 
pressure largely associated with his steroid treatment for 
the inflammation.  Goldmann visual field testing revealed 
some severe constriction in the right eye which the examiner 
indicated was due to his visually significant cataracts.  
There was no clinical evidence, however, of glaucoma or optic 
nerve damage.  It was further noted that there was no active 
inflammation and that intraocular pressure was well 
controlled.  

Based upon the evidence of record, the Board finds the 
Veteran's service-connected uveitis was manifested by 
corrected visual acuity of 20/40, right eye, and 20/40, left 
eye, prior to June 5, 2006, corrected visual acuity of 20/80, 
right eye, and 20/60, left eye, prior to November 6, 2006, 
and corrected visual acuity of 20/70, right eye, and 20/50, 
left eye, with uveitis in an active phase after November 6, 
2006.  These findings are representative of the best distance 
vision obtainable correctable with glasses and warrant no 
ratings higher than presently assigned under the applicable 
rating schedule with inclusion of an additional 10 percent 
under Diagnostic Code 6000 after November 6, 2006, for 
uveitis during an active phase.  There is no evidence of a 
difference of more than either four diopters of spherical 
correction between the eyes.  Nor evidence of any visual 
field impairment, rest-requirements, or episodic incapacity 
due to the service-connected disability.  

Although service connection has been established for 
secondary glaucoma, the most recent April 2009 VA examination 
found there was no clinical evidence of glaucoma or optic 
nerve damage.  That examiner also noted that a review of the 
record revealed episodes of high ocular pressure seemed to 
correspond with steroid treatment for uveitis, including an 
extended period from November 2007 to January 2008, and that 
they resumed to pretreatment ranges upon resolution of the 
uveitis.  It was further noted that there was no present 
active inflammation and that intraocular pressure was now 
well controlled.  

Although in correspondence dated in July 2009 the Veteran's 
service representative asserted that the April 2009 
uncorrected visual acuity findings indicated blindness, the 
Board notes that VA regulations require that ratings be 
provided based upon the distant vision obtainable after best 
correction with glasses.  See 38 C.F.R. § 4.75.  The evidence 
clearly demonstrates the Veteran's vision is correctable and 
that with correction he is not blind.  Therefore, the Board 
finds that increased or higher ratings are not warranted 
under the applicable rating criteria.  

The Board finds the present service-connected disability is 
shown to be adequately evaluated under the analogous criteria 
for uveitis under Diagnostic Code 6000.  See Butts v. Brown, 
5 Vet. App. 532, 539 (1993) (holding that the Board's choice 
of diagnostic code should be upheld so long as it is 
supported by explanation and evidence).  It is also 
significant to note that no higher rating is apparently 
warranted under the revised criteria for applications 
received after December 10, 2008.

The Board further finds there is no evidence of any unusual 
or exceptional circumstances, such as marked interference 
with employment or frequent periods of hospitalization 
related to this service-connected disorder, that would take 
the Veteran's case outside the norm so as to warrant an 
extraschedular rating.  The Veteran's service-connected 
disorder is adequately rated under the available schedular 
criteria.  The objective findings of physical impairment are 
well documented.  Although in correspondence dated in July 
2009 the Veteran's service representative, in essence, 
asserted that the Veteran was unemployable because of his 
service-connected eye disability, there is no other evidence 
of any interference with employment as a result of this 
disability.  In fact, in August 2008 the Veteran indicated 
that he had been unemployable because of a back disability.  
Neither the Veteran nor his medical care providers have 
reported any unusual interference with employment because of 
an eye disability and the Board finds no probative evidence 
of a marked interference with employment is demonstrated by 
the overall evidence.  Therefore, referral by the RO to the 
Chief Benefits Director of VA's Compensation and Pension 
Service, under 38 C.F.R. § 3.321, is not warranted.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996).  

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the claimant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence in this case is against the Veteran's claim for an 
increased rating.


ORDER

Entitlement to a rating in excess of 20 percent prior to June 
5, 2006, in excess of 30 percent prior to November 6, 2006, 
and in excess of 40 percent after November 6, 2006, for 
uveitis and secondary glaucoma is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


